MORROW, Presiding Judge.
The offense is burglary; penalty assessed at confinement in the penitentiary for two years.
The indictment appears regular and regularly presented.
The record is before us without statement of facts and bills of exception.
Appellant entered a plea of guilty, waived a jury, and submitted the matter to the court. In the judgment is found the following recital: “It is therefore considered and adjudged by the Court that the Defendant, Cecil Kirkland, is guilty of the offense of Burglary, as confessed by him in his said pled of guilty herein made, and as found 6y the jury, and that he be punished by confinement in the State Penitentiary for a term of not less than one nor more than two years.”
The judgment will be reformed so as to eliminate the words “and as found by the jury.”
As so reformed, the judgment is affirmed.